This opinion is subject to administrative correction before final disposition.




                               Before
                  KING, MCCONNELL, and GERRITY,
                      Appellate Military Judges
                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Martin R. VILLARREAL
                        Lance Corporal (E-3),
                         U.S. Marine Corps
                             Appellant

                             No. 201900025

                        Decided: 11 December 2019.
 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judge: Major Keaton H. Harrell, U.S. Marine Corps. Sen-
 tence adjudged 15 November 2018 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence approved by convening authori-
 ty: reduction to E-1, confinement for ten months, and a bad-conduct
 discharge.
 For Appellant: Lieutenant Commander W. Scott Stoebner, JAGC,
 USN.
 For Appellee: Brian K. Keller, Esq.
                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                        _________________________
             United States v. Villarreal, NMCCA No. 201900025


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2